DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the conductor is in electrical contact with both the first semiconductor layer and the second semiconductor layer, and the bottom surface of the conductor is in direct contact with the second semiconductor layer,” as recited in claim 1.
With regard to claim 1, Blanchard (US 20020125527 A1), the closest reference, discloses a semiconductor device (FIGS. 10a-10b) comprising: 
a first semiconductor layer (N type substrate 25) of a first conductivity type; 
a first switching element including: 
a plurality of first element parts (1st element parts labeled in Annotated FIG. 10B) provided on the first semiconductor layer, each of the first element parts including a first control electrode; (silicon gate electrode 18 in 1st element parts) and 
a first electrode (source contact 29b over 1st element parts)  provided on the first element parts; (See annotated FIG. 10B)
a second switching element juxtaposed in a first direction with the first switching element and including: 
a plurality of second element parts (2nd element parts labeled in Annotated FIG. 10B) provided on the first semiconductor layer, each of the second element parts including a second control electrode; (silicon gate electrode 18 in 2nd element parts) and 
nd element parts) provided on the second element parts; (See Annotated FIG. 10B) and 
a conductor (drain contact regions 29a and doped polysilicon 18 directly to the left of the contact region 29a) provided at least in part on the first semiconductor layer and located between the first switching element and the second switching element in the first direction, (See annotated FIG. 10B, where the contact 29b extends on the N substrate 25 and is between the two switching elements)
a distance between a first point of location (1st point in Annotated FIG. 10B) between the first electrode and a bottom surface of the conductor being longer than a distance between the first point of location on the first electrode and a bottom surface of the first control electrode in a vertical direction perpendicular to the first direction, (See annotated FIG. 10B, where the conductor labeled in FIG. 10B extends past the gate dielectric layer 17, where the electrode 18 does not extend past the dielectric 17, and thus a vertical distance to the conductor is longer than a vertical distance to the electrode 18 from the 1st point, see annotated FIG. 10B) the and 
a distance between a second point of location (2nd point in Annotated FIG. 10B)  between the second electrode and the bottom surface of the conductor being longer than a distance between the second point of location on the second electrode and a bottom surface of the second control electrode in the vertical direction. (See annotated FIG. 10B, where the conductor labeled in FIG. 10B extends past the gate dielectric layer 17, where the electrode 18 does not extend past the dielectric 17, and thus a vertical distance to the conductor is longer than a vertical distance to the electrode 18 from the 2nd point, see annotated FIG. 10B)
However, Blanchard does not explicitly teach a second semiconductor layer having a first surface on which the first semiconductor layer is located and a second surface on an opposite side from the first surface, wherein the bottom surface of the conductor extends past the first surface of the 
Yanagida et al. (US 2006/0118866 A1, hereinafter Yanagida) teaches a second semiconductor layer (semiconductor layer 2) having a first surface on which the first semiconductor layer (semiconductor layer 3) is located and a second surface on an opposite side from the first surface, wherein the bottom surface of the conductor extends past the first surface of the second semiconductor layer. (see FIG. 2B, where the equivalent conductor extends past a top surface of the semiconductor layer 2)
It would have been obvious to one of ordinary skill in the art to modify the device of Blanchard to have the second semiconductor layer of Yanagida, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Yanagida allows for a reduction of on-resistance in MOS transistors (See Abstract of Yanagida)
Additionally, while Sander et al. (US 20170221885 A1, hereinafter Sander) teaches wherein the conductor (source contact line 505) is in electrical contact with both the first semiconductor layer and the second semiconductor layer (third substrate portion 216 and second substrate portion 113) and Blanchard teaches the bottom portion of the conductor in direct contact with the equivalent second semiconductor (See FIG. 10a) it should be noted that each of the conductors in Sander, Yanagida, and Blanchard have different coverings, (Blanchard teaches only the bottom portion of the conductor is not covered, Yanagida teaches the whole conductor covered by dielectric, and Sander teaches only the bottom portion is covered) and would not explicitly teach the structure recited in claim 1 without undue experimentation.
Therefore, claim 1 is allowed, and claims 2-11 and 21-24 are allowed for at least their dependencies.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812